Citation Nr: 0809305	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Michael J. Farley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1973.  He died in December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  Jurisdiction over this appeal was subsequently 
transferred to the RO in Providence, Rhode Island.

In May 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
"spouse" of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

The appellant contends, through her statements and testimony 
before the Board, that she and the veteran separated sometime 
in 1976, but that they never divorced.  She reports that she 
filed for divorce in June 1980, but withdrew the divorce 
papers because she did not want a divorce at that time.  

The appellant acknowledges that she did not live continuously 
with the veteran from the date of their marriage to the date 
of his death.  In fact, she acknowledges that they were 
permanently separated since 1976, and that they remained so 
until his death in 1998.  However, she argues that their 
separation was due to his misconduct in that he was abusing 
drugs and alcohol at the time of their separation, and had 
become physically abusive towards her.  For this reason, she 
argues that she should be considered the veteran's surviving 
spouse for the purpose of receiving VA benefits.

In this regard, the Board notes that there is substantial 
evidence of record showing that the veteran had a long 
history of drug and alcohol abuse, which began prior to his 
marriage to the appellant and continued throughout the 
remainder of his life.  However, even if it was presumed that 
their separation was due entirely to misconduct by the 
veteran, this case is complicated by the fact that the 
veteran himself reported on several occasions prior to his 
death that he had divorced the appellant and married another 
woman, J.M.B., in 1980.  In addition, it appears that J.M.B. 
and the veteran had one child together, and that J.M.B. was 
awarded VA benefits as the surviving spouse in February 1999.  
Until the appellant submitted her own application in April 
1999, the RO had no reason to question the validity of 
J.M.B.'s marriage to the veteran.

Since the appellant filed her claim for benefits, both the 
appellant and J.M.B. have submitted numerous statements in 
support of their respective claims, as well as supporting 
statements from various family members.  The statements 
submitted by the appellant essentially support her position 
that she and the veteran separated due to his misconduct, but 
that they never obtained a divorce or annulment.  The 
statements submitted by J.M.B. essentially support her 
position that the veteran did obtain a divorce from the 
appellant prior to marrying J.M.B., and both J.M.B. and the 
veteran's mother have indicated that they recall seeing some 
sort of documentation indicating that the divorce had become 
final prior to their marriage.

However, neither J.M.B. nor the veteran's mother have been 
able to produce a divorce decree or other supporting 
documentation.  Furthermore, the appellant has submitted a 
December 1999 certified letter from the Assistant Clerk of 
Superior Court for Bladen County, North Carolina, which 
reflects that there is no record of a divorce in Bladen 
County for the veteran and the appellant.  This is consistent 
with a February 2000 certified letter from the Assistant 
Clerk of Superior Court for Bladen County, North Carolina, 
which reflects that civil records of Bladen County were 
searched from 1968 to February 2000, and there is no record 
of any divorce proceeding between the veteran and the 
appellant.  A May 2001 RO Report of Contact reflects a 
telephone conversation with the Assistant Clerk of Superior 
Court for Bladen County.  It was indicated that an attorney, 
W.H., filed a divorce petition on behalf of the appellant on 
June 9, 1980, and it was voluntarily withdrawn by W.H. on 
April 29, 1981, reason unknown.

Although no divorce decree was found for the appellant and 
the veteran, the RO has denied the appellant's claim and has 
continued to pay VA benefits to J.M.B. as the veteran's 
surviving spouse.  The RO has based this decision in large 
part upon an April 2003 memorandum from VA's Office of 
Regional Counsel, which provided an opinion as to whether the 
appellant or J.M.B. were entitled to pension benefits as the 
surviving spouse of the veteran.  In that memorandum, the 
Regional Counsel determined that the laws of South Carolina 
and Connecticut must be looked at to determine the validity 
of the marriage between J.M.B. and the veteran.

It was noted that, under South Carolina law, the second 
marriage would be bigamous if a divorce from the first 
marriage had not been obtained, regardless of whether a good 
faith belief existed that the second marriage was valid.  It 
was further noted, however, that Connecticut law provided 
some support for the public policy of not declaring void 
marriages that were entered into under a good faith belief 
that they were valid.  After reviewing legal precedent from 
both states, the Regional Office concluded that there was 
conflicting case law in both, and that they both had 
decisions that supported a presumptive validity doctrine that 
would award benefits in this case to J.M.B., but also had 
decisions containing contrary opinions that would likely 
declare the veteran's marriage to J.M.B. void and result in 
benefits being awarded to the appellant.  Absent clear legal 
authority, the Regional Counsel concluded that the 
conflicting cases and opinions must be considered in light of 
the precedents and equities most applicable to this case.  It 
was found that the file supported the conclusion that J.M.B. 
and the appellant had entered into marriage under a good 
faith belief that their marriage was valid, and their 
marriage remained, for the most, intact until his death and 
resulted in the birth of a child.  For these reasons, the 
Regional Counsel determined that J.M.B. was the putative 
spouse for the purpose of awarding benefits, and that their 
marriage should be considered presumptively valid.

The Board has reviewed the caselaw relied on by the Regional 
Counsel, as well as the case law provided by the appellant's 
counsel.  The Board has also conducted its own research into 
the controlling law of Connecticut and South Carolina.  
Although the Regional Counsel concluded that both states had 
decisions supporting a presumptive validity doctrine that 
would award benefits in this case to J.M.B. so long as she 
and the veteran had a good faith belief that their marriage 
was valid, the Board can find no evidence of such a doctrine 
in South Carolina law.  In fact, the legal authority relied 
upon by the Regional Counsel points heavily towards the 
absence of such a doctrine in South Carolina.  See Callen v. 
Callen, 365 S.C. 618 (2005); Splawn v. Splawn, 429 S.E.2d 805 
(S.C. 1993); Johns v. Johns, 420 S.E. 2d 856 (S.C. App. 1992.  
Furthermore, although Connecticut law does provide for such a 
doctrine, there is also clear precedent in Connecticut 
indicating that, when the validity of a marriage is in 
question, the courts must look to the law of the state in 
which the parties were married.  See State of Connecticut v. 
Novik, 44 Conn. App. 294 (1997); Davis v. Davis, 119 Conn. 
194 (1934).  Therefore, because the veteran and J.M.B. were 
married in South Carolina, the laws of that state must be 
controlling as to the validity of their marriage.  As there 
is no divorce decree of record for the appellant and the 
veteran, under South Carolina law, it appears that the 
appellant would be eligible for benefits as a surviving 
spouse.  See also M21-1MR (M21-1MR), Part III, Subpart iii, 
Chapter 5, Section E. 

Notwithstanding the above, it must be considered that this 
appeal involves contesting claimants in that both the 
appellant and J.M.B. will be affected by any final decision 
rendered by the Board.  Therefore, although the Board clearly 
has a duty to ensure that the rights of the appellant are 
protected and that VA has fully developed her appeal, the 
rights of J.M.B. must also be equally considered.  In this 
regard, it is significant to note that both J.M.B. and the 
veteran's mother have indicated that they recall the veteran 
having obtained a divorce from the appellant.  While the RO 
attempted to verify this claim, their search was limited only 
to the Superior Court for Bladen County, which is the county 
in which the appellant and the veteran were married.  
However, the record reflects that the veteran and J.M.B. were 
married in the county of Richmond in Columbia, South Carolina 
in July 1980.  Thus, it appears possible that any divorce 
obtained by the veteran may have been filed in that county 
rather than in North Carolina.  

The Board is certainly cognizant that the RO has already put 
forth great effort to ensure that the record on appeal has 
been fully developed.  However, as any determination in favor 
of the appellant would place the benefits of J.M.B. in 
jeopardy, the Board finds that it is necessary to clarify 
whether or not there is any record of a divorce having been 
filed or finalized in the county of Richmond.  Furthermore, 
the Board finds that VA should again advise J.M.B. of the 
necessity of obtaining a divorce decree, if one exists, and 
that her continued entitlement to VA benefits may rest upon 
finding proof that the veteran and the appellant obtained a 
divorce.

Additionally, notice requirements have not been adhered to in 
this case.  As noted, this is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, 19.102 (2007); see also 38 C.F.R. 
§§ 20.500 - 20.504 (2007).  Upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
statement of the case.  38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 C.F.R. § 19.102.  
Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument.  The appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).  Finally, each party should 
be notified of the requirements to prevail on the issue.

In this case, J.M.B. was advised that the appellant had 
initiated an appeal by submitting a timely Notice of 
Disagreement; however, it is unclear as to whether she was 
provided a copy of the Statement of the Case or the content 
of the appellant's substantive appeal, or whether she was 
notified that the appellant had testified at personal 
hearings.  Therefore, this case must be remanded for 
appropriate steps to cure these procedural defects.

While this case is in remand status, the RO/AMC should also 
determine whether the veteran was in receipt of benefits from 
the Social Security Administration (SSA), and/or whether any 
determinations were made by that agency as to whether another 
individual was entitled to receive benefits as his surviving 
spouse.  If so, the RO/AMC should obtain a copy of any 
decision rendered by the agency.  Any documents regarding the 
veteran's marital status should be obtained from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain any 
documents that SSA possibly has on file 
pertinent to the veteran's marital status, 
including whether any determinations were 
made by that agency as to whether another 
individual, including J.M.B. and/or the 
appellant, was entitled to receive benefits 
as his surviving spouse.  Any such 
documentation should be associated with the 
claims file.

2.  Take appropriate steps to determine if 
there is record of a divorce having been 
filed and/or granted in the County of 
Richmond in Columbia, South Carolina.  Any 
attempt made should be fully documented 
and explained in the claims file.

3.  Send J.M.B. a copy of the statement of 
the case, and the content of the 
appellant's substantive appeal, and ensure 
that this and other procedural matters are 
in compliance with 38 C.F.R. §§ 19.100 - 
19.102, and 38 C.F.R. §§ 20.500 - 20.504 
(2007).  In so doing, the RO/AMC should 
notify both parties that this is a 
contested claim, and that an allowance of 
the benefits to one could result in a loss 
of benefits to the other.

4.  Contact J.M.B. and advise her that it 
is important that she provide 
documentation of a divorce having occurred 
between the veteran and the appellant.  
She should be further advised of the 
circumstances under which VA can assist 
her in obtaining records on her behalf, 
but she should also be advised of any 
limits that exist on VA paying the expense 
of obtaining such records.

5.  The RO/AMC is free to conduct any 
other development deemed necessary as a 
consequence of information received from 
either J.M.B. or the appellant, to include 
obtaining further guidance from the 
Regional Counsel.

6.  Once such development has been 
completed, readjudicate the issue on 
appeal.  Should the claim remain denied, 
the appellant and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  A copy must 
also be provided to J.M.B., and an 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



